396 U.S. 555 (1970)
PROVIDENCE & WORCESTER CO.
v.
UNITED STATES ET AL.
No. 919.
Supreme Court of United States.
Decided February 2, 1970.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK.
Harold I. Meyerson for appellant.
Solicitor General Griswold, Assistant Attorney General McLaren, Deputy Solicitor General Springer, Howard E. Shapiro, Robert W. Ginnane, and Leonard S. Goodman for appellees the United States et al.
PER CURIAM.
The judgment is affirmed.
MR. JUSTICE MARSHALL took no part in the consideration or decision of this case.